UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1215



GENERALI-US BRANCH,

                Plaintiff - Appellant,

          v.

AMERICAN SOUTHERN INSURANCE COMPANY; CERTAIN UNDERWRITERS AT
LLOYD’S LONDON; NORTHFIELD INSURANCE COMPANY; COLONY INSURANCE
COMPANY,

                Defendants - Appellees,

          and

COASTAL EXTERIORS, INCORPORATED; AGEE-MCCOY, INCORPORATED,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:03-cv-04057-MJP)



Submitted:   December 10, 2007              Decided:   March 17, 2008



Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.



John R. Murphy, Adam J. Neil, MURPHY GRANTLAND, P.A., Columbia,
South Carolina, for Appellant. Stephen L. Brown, Russell G. Hines,
YOUNG CLEMENT RIVERS, LLP, Charleston, South Carolina; Steven E.
Farrar, Thomas M. Larkin, LEATHERWOOD, WALKER, TODD & MANN, P.C.,
Greenville, South Carolina; Robert M. Darroch, Constance B. Woods,
GOODMAN, MCGUFFEY, LINDSEY & JOHNSON, LLP, Atlanta, Georgia;
Thomas F. Dougall, LAW OFFICE OF THOMAS DOUGALL, Elgin, South
Carolina; Philip E. Reeves, GALLIVAN, WHITE & BOYD, P.A.,
Greenville, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               Generali Insurance Company appeals from the district

court’s order granting partial summary judgment to Defendants. The

district court concluded that the Defendant insurance companies

were not responsible for reimbursing Generali for its defense of

Agee-McCoy, Inc., in the various suits brought against Agee-McCoy.

The court concluded that Agee-McCoy was never an insured under any

of the Defendants’ insurance policies and that, even if their

insured (Coastal Exteriors) assumed the liabilities of Agee-McCoy,

the policies would not provide coverage for such liabilities.          The

court then certified its order for appeal under Fed. R. Civ. P.

54(b).

               On appeal, Generali addresses the district court’s ruling

with     the    following   conclusory     statement:   “Respondents   are

obligated, by the terms of their respective policies, to pay all

sums that Coastal Exteriors becomes obligated to pay as damages.”

Because Generali provides no argument in favor of this assertion,

we find the issue to be abandoned.           See Williams v. Giant Food

Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).                The argument

presented by Generali in its reply brief comes too late.               See

Cavallo v. Star Enter., 100 F.3d 1150, 1152 n.2 (4th Cir. 1996).

Accordingly, since Generali has abandoned any claim that the

district court erred in concluding that the Defendants’ policies

did not cover the liabilities at issue, we affirm the judgment of

                                   - 3 -
the district court.       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 4 -